Van Deren, C.J.
¶20 (dissenting) — I respectfully dissent. I would hold that RCW 9A.72.120 is ambiguous regarding the intended unit of prosecution and, therefore, the rule of lenity requires that we resolve this matter in Dedrick Thomas’s favor and hold that Thomas’s attempts to influence Montgomery’s testimony gave rise to a single unit of prosecution.
¶21 A statute is ambiguous when its language is susceptible to more than one reasonable interpretation. State v. *846Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007). We resolve any ambiguity under the rule of lenity to avoid “ ‘turning a single transaction into multiple offenses.’ ” State v. Adel, 136 Wn.2d 629, 634-35, 965 P.2d 1072 (1998) (quoting Bell v. United States, 349 U.S. 81, 84, 75 S. Ct. 620, 99 L. Ed. 905 (1955)).
¶22 The Supreme Court’s analysis of former RCW 9.35.020 (2001)6 in State v. Leyda, 157 Wn.2d 335, 138 P.3d 610 (2006) is instructive and should guide our interpretation of RCW 9A.72.120. In Leyda, the State charged Leyda with separate counts of identity theft for each of four uses or attempted uses of a stolen credit card. A jury convicted Leyda of all four counts. Leyda, 157 Wn.2d at 339. On appeal, Division One of our court held that the unambiguous unit of prosecution under former RCW 9.35.020 was each use of stolen information. State v. Leyda, 122 Wn. App. 633, 635, 94 P.3d 397 (2004). It reasoned that, under Leyda’s alternate course of conduct reading, an “identity thief would thus have a strong incentive to use a stolen card as often and for as much as possible, knowing that he or she could be charged with only one count.”7 Leyda, 122 Wn. App. at 638.
¶23 On review, our Supreme Court noted Division One’s “heav[ ]y [reliance] on policy arguments to support its conclusion.” Leyda, 157 Wn.2d at 344. Nonetheless, the court held that former RCW 9.35.020 was ambiguous. Leyda, 157 Wn.2d at 345 n.8. The court focused on the *847enumerated verbs “possess[ ], obtain[], use[], or transfer ]” and the disjunctive word “or.” Leyda, 157 Wn.2d at 345-46. It held that the statutory use of the disjunctive indicated that, while “ ‘use’ [wa]s a way to commit identity theft, ... it [wajs not the only way.”8 Leyda, 157 Wn.2d at 346. The court concluded:
[O]nce the accused has engaged in any one of the statutorily proscribed acts against a particular victim, and thereby committed the crime of identity theft, the unit of prosecution includes any subsequent proscribed conduct, such as using the victim’s information to purchase goods after first unlawfully obtaining such information.
Leyda, 157 Wn.2d at 345.
¶24 Similarly, RCW 9A.72.120(1) proscribes
attempts to induce a witness or person ... to:
. . . [tjestify falsely or, without right or privilege to do so, to withhold any testimony; or
. . . [a]bsent himself or herself from such proceedings; or . . . [wjithhold from a law enforcement agency information which he or she has relevant to a criminal investigation or the abuse or neglect of a minor child to the agency.
(Emphasis added.) Accordingly, RCW 9A.72.120(1) may likewise be interpreted as proscribing a course of conduct aimed at attempting to induce a witness to change his or her testimony. Once the defendant attempts to tamper with a witness by any of these proscribed methods, the unit of prosecution includes all subsequent tampering attempts directed toward that witness.
*848¶25 In Leyda, the court also examined numerous cases interpreting the use of “a” in a criminal statute and stated:
The identity theft statute, like the possession of stolen property statute, also uses the singular “a.” It is a means of identification or the financial information that is possessed, obtained, used, or transferred with the intent to commit a crime that defines the unit of prosecution. Thus, under [former] RCW 9.35.020, when a person obtains, uses, or transfers a means of identifying information, there is only one crime. Again, Leyda only obtained a (singular) means of one other’s identification and used it multiple times.
Leyda, 157 Wn.2d at 346 n.9.
¶26 Here, RCW 9A.72.120(1) proscribes attempting to tamper with “a witness” through the proscribed methods. The majority cites with approval Division One’s statement in Hall that “ ‘[t]he statute prohibits any attempt to induce a witness or potential witness to do any of the actions enumerated. The focus is upon the attempt to induce, not on the specific identity of the person or proceeding. There is no ambiguity here.’ ” Majority at 844 (emphasis omitted) (quoting State v. Hall, 147 Wn. App. 485, 489, 196 P.3d 151 (2008)). But contrary to the statement that RCW 9A.72-.120(1) contains the word “any” as a modifier for “attempt” or “attempts,” RCW 9A.72.120(1) does not contain such a modifier. This reading of the statute expands its reach well beyond its stated criminalization of attempts to tamper with “a” witness. Furthermore, even if RCW 9A.72.120(1) included the word “any,” it would not necessarily resolve the ambiguity. “The word ‘any’ must necessarily be read in the context of the rest of the relevant statutory language, and often will not, by itself, disclose the meaning of a statute.” State v. Westling, 145 Wn.2d 607, 612 n.2, 40 P.3d 669 (2002). I agree with the majority that the legislature criminalized attempts to induce a witness to change his or her testimony but not that it separately criminalized each argument, each telephone call, each letter, or each attempt directed at the same witness.
*849¶27 Oral argument amply demonstrated that the judiciary, the prosecutor, and the defense all remain uncertain about the legislature’s intended unit of prosecution. There was no consensus about whether the unit of prosecution is each call, each day, or each argument used by Thomas. The State explained that the eight charges here resulted from application of prosecutorial discretion based on either (1) when each of the 36 calls were made during the three-day period, (2) whether the calls were made several hours apart, or (3) whether Thomas relied on different arguments to persuade Montgomery to change her testimony. Finally, the State admitted that it was not entirely clear how the eight charges were derived. The majority’s opinion supports this deferential and imprecise approach to deciding the unit of prosecution, contrary to the rule that it is the legislature’s job to define a crime’s unit of prosecution. See Adel, 136 Wn.2d at 634 (“The Legislature has the power, limited by the Eighth Amendment, to define criminal conduct and set out the appropriate punishment for that conduct.”).
¶28 Because competing, reasonable interpretations of RCW 9A.72.120 create the possibility of 1 to 36 possible witness tampering charges against Thomas based on a course of conduct to persuade Montgomery to change her testimony, I would hold that the statute is ambiguous regarding the intended unit of prosecution. Thus, multiple convictions violate Thomas’s right to be free of double jeopardy. Adel, 136 Wn.2d at 635.
¶29 This ambiguity is easily fixed by the legislature. Clarity of the intended unit of prosecution will protect all citizens’ rights and accomplish the ends of justice. Thus, I would apply the rule of lenity, reverse and vacate seven of Thomas’s convictions, and remand for resentencing on the one remaining conviction.
Petition for review granted and case remanded to the Court of Appeals at 169 Wn.2d 1006 (2010).

 Former RCW 9.35.020(1) provides, in pertinent part, “No person may knowingly obtain, possess, use, or transfer a means of identification or financial information of another person, living or dead, with the intent to commit, or to aid or abet, any crime.”


 This reasoning is identical to Division One’s “lack of deterrence” analysis rejecting the defendant’s alternate course of conduct reading of RCW 9A.72.120 in State v. Hall, 147 Wn. App. 485, 489, 196 P.3d 151 (2008) and quoted by the majority with approval:
[I]f we were to adopt Thomas’s reasoning, a defendant would have no incentive to stop contacting someone after the first attempt, “as he would expose himself to criminal liability for only one count of witness tampering no matter how many efforts he made to induce the witness to disappear or testify falsely.”
Majority at 844 (quoting Hall, 147 Wn. App. at 489).


 The court also considered the specific language of former RCW 9.35.020(2) in reaching its conclusion. Leyda, 157 Wn.2d at 347. But the court considered these additional provisions merely as “further support,” not the essential element, of its analysis of the statutory language. Leyda, 157 Wn.2d at 347. Furthermore, the court not only held the statute was ambiguous but also engaged in a full analysis of legislative intent, including the statute’s legislative history, in reaching its conclusion regarding the intended unit of prosecution. Leyda, 157 Wn.2d at 345, 348-50. Here, RCW 9A.72.120 is ambiguous, i.e., “subject to more than one reasonable interpretation.” Armendariz, 160 Wn.2d at 110. Thus, a comparison of the similar statutory language is sufficient merely to establish that both statutes are subject to multiple, reasonable interpretations.